Order, Supreme Court, New York County (Paula Oman-sky, J.), entered on or about May 24, 1996, as clarified by the order, same court and Justice, entered January 29, 1997, which, to the extent appealed from, denied defendant Suska Plumbing’s motion for summary judgment, unanimously affirmed, with costs. Appeal from so much of the order entered January 29, 1997, as denied defendant Suska Plumbing’s motion for reargument, unanimously dismissed, without costs, as taken from a nonappealable portion of the order.
The motion court properly denied defendant Suska Plumbing’s motion for summary judgment to dismiss the negligent hiring claim, since there were numerous issues of fact concerning whether Suska breached a duty to plaintiff by failing to check references, whether a check of references would have created a duty of further inquiry or supervision, and as to whether the attack on plaintiff by Suska’s employee was foreseeable (see, Brandt v Elghanayan, 242 AD2d 240; Corbally v Sikras Realty Co., 161 AD2d 107; compare, Kirkman v Astoria Gen. Hosp., 204 AD2d 401, lv denied 84 NY2d 811; see also, Correction Law §§ 752, 753). The record fails to support Suska Plumbing’s contentions concerning the relationship between the employee’s employment and his presence, alone, in plaintiff’s apartment. We have received Suska’s remaining arguments and find them to be without merit. Concur—Sullivan, J. P., Ellerin, Tom and Andrias, JJ.